                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
DIANE VOGTH-ERIKSEN           :       Civ. No. 3:16CV01114(SALM)
                              :
v.                            :
                              :
NANCY BERRYHILL,              :
ACTING COMMISSIONER OF        :
SOCIAL SECURITY               :       December 4, 2018
                              :
------------------------------x

        RULING ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES
          PURSUANT TO 42 U.S.C. §406(b)(1) [Doc. #25]

     Plaintiff Diane Vogth-Eriksen (“plaintiff”) has filed a

motion for attorney’s fees pursuant to 42 U.S.C. §406(b)(1).

[Doc. #25]. Defendant, Nancy A. Berryhill, the Acting

Commissioner of the Social Security Administration (the

“defendant” or the “Commissioner”) has not responded to

plaintiff’s motion. For the reasons articulated below,

plaintiff’s Motion for Attorney’s Fees Pursuant to 42 U.S.C.

§406(b)(1) [Doc. #25] is GRANTED in the amount of $22,734.00.

I. Background

     On May 17, 2013, plaintiff applied for disability insurance

benefits claiming that she had been disabled since March 6,

2013. (Doc. #10, Certified Transcript of the Record, Compiled on

July 28, 2016, (hereinafter “Tr.”) 191). Following a hearing

before an Administrative Law Judge (“ALJ”), the ALJ denied

plaintiff benefits on February 10, 2015. (Tr. 17-36). After

                                  1
exhausting her administrative remedies, plaintiff filed the

Complaint in this case on July 5, 2016. See Doc. #1. On October

10, 2016, the Commissioner filed her Answer and the official

transcript. See Doc. #11. On December 12, 2016, plaintiff filed

her motion seeking to reverse and/or remand the Commissioner’s

decision (“Motion to Reverse”), along with a supporting

memorandum. See Doc. #15. On February 21, 2017, the Commissioner

filed a Motion for Entry of Judgment Under Sentence Four of 42

U.S.C. §405(g) with Reversal and Remand of the Cause to the

Defendant. See Doc. #21. On February 22, 2017, the undersigned

issued a Ruling, granting the Commissioner’s motion to remand

the case for further proceedings, and denying as moot

plaintiff’s Motion to Reverse. See Doc. #21. Judgment was

entered on February 23, 2017. See Doc. #22.

    On May 16, 2017, plaintiff filed a stipulation for

allowance of fees in the amount of $7,200.00 and costs in the

amount of $400.00 under the Equal Access to Justice Act

(“EAJA”). [Doc. #23]. The undersigned granted the fee

stipulation on May 18, 2017. [Doc. #24].

    Plaintiff’s counsel represents that plaintiff has prevailed

on remand and has been awarded $90,936.00 in benefits. See Doc.

#25 at 1-2. Plaintiff’s counsel includes with her motion a

notice from the Northeastern Program Service Center of the

Social Security Administration which states: “We usually

                                2
withhold 25 percent of past due benefits in order to pay the

approved lawyer’s fee. We withheld $22,734.10 from your benefits

in case we need to pay the representative.” Doc. #25-1 at 1.

Plaintiff’s counsel now seeks an award of $22,734.10 in

attorney’s fees pursuant to 42 U.S.C. §406(b), and in accordance

with the contingency fee agreement executed by plaintiff on

November 30, 2016. See Doc. #25-2.

II.   Legal Standard

      “Whenever a court renders a judgment favorable to a

claimant who was represented before the court by an attorney,

the court may determine and allow as part of its judgment a

reasonable fee for such representation, but that fee may not

exceed 25 percent of the total of the past-due benefits to which

the claimant is entitled.” Blizzard v. Astrue, 496 F. Supp. 2d

320, 321–22 (S.D.N.Y. 2007) (quoting 42 U.S.C. §406(b)(1)(A)

(quotation marks omitted)). Section “406(b) does not displace

contingent-fee agreements as the primary means by which fees are

set for successfully representing Social Security benefits

claimants in court. Rather, §406(b) calls for court review of

such arrangements as an independent check, to assure that they

yield reasonable results in particular cases.” Gisbrecht v.

Barnhart, 535 U.S. 789, 807 (2002) (footnote omitted).

      When considering a fee application under section 406(b), “a

court’s primary focus should be on the reasonableness of the

                                 3
contingency agreement in the context of the particular case; and

the best indicator of the ‘reasonableness’ of a contingency fee

in a social security case is the contingency percentage actually

negotiated between the attorney and client, not an hourly rate

determined under lodestar calculations.” Wells v. Sullivan, 907

F.2d 367, 371 (2d Cir. 1990). Ultimately, the attorney seeking

the award “must show that the fee sought is reasonable for the

services rendered.” Gisbrecht, 535 U.S. at 807.

    When determining the reasonableness of a fee sought

pursuant to section 406(b), the Court considers the following

factors: “(1) whether the requested fee is out of line with the

character of the representation and the results the

representation achieved; (2) whether the attorney unreasonably

delayed the proceedings in an attempt to increase the

accumulation of benefits and thereby increase his own fee; and

(3) whether the benefits awarded are large in comparison to the

amount of the time counsel spent on the case.” Sama v. Colvin,

No. 3:10CV01268(VLB)(TPS), 2014 WL 2921661, at *2 (D. Conn. June

25, 2014) (quotation marks and citation omitted)).

    “In the absence of a fixed-fee agreement, payment for an

attorney in a social security case is inevitably uncertain, and

any reasonable fee award must take account of that risk.” Wells,

907 F.2d at 371. “Thus, a reduction in the agreed-upon

contingency amount should not be made lightly.” Blizzard, 496 F.

                                4
Supp. 2d at 325. Such a reduction is appropriate only “when [the

court] finds the amount to be unreasonable.” Wells, 907 F.2d at

371.

III. Discussion

       The Court begins with a review of the “Contingent Fee

Agreement[,]” signed by plaintiff on November 30, 2016 (the

“Agreement”). [Doc. #25-2]. The Agreement provides for a

presumptively reasonable fee of “twenty-five percent (25%) of

the past due benefits[.]” Id. Considering the plain language of

the Agreement, and the factors recited in Sama, the requested

fee is reasonable.

       First, there is no evidence that the proposed fee is out of

line with the “character of the representation and the results

the representation achieved.” Sama, 2014 WL 2921661, at *2.

Plaintiff’s counsel achieved a fully favorable result for

plaintiff by securing a remand to the administrative level and

thereafter obtaining a significant award of past-due benefits.

       Second, there is nothing to suggest that plaintiff’s

counsel unreasonably delayed the proceedings in an attempt to

increase the accumulation of benefits and increase her fee.

Plaintiff’s counsel complied with all filing deadlines. See,

e.g., Doc. #11, Doc. #15. Plaintiff’s counsel not only did not

request that any deadlines be extended, but successfully

persuaded the Commissioner to file her own motion for voluntary

                                  5
remand, see Doc. #20, expediting the reprocessing of plaintiff’s

application for benefits by up to a year, see Sama, 2014 WL

2921661, at *3.

     Third, the Court considers whether “the benefits awarded

are large in comparison to the amount of the time counsel spent

on the case.” Id. Plaintiff’s counsel has not provided

information regarding the hours worked in this case. This makes

the third factor difficult, though not impossible, to evaluate.

     Other section 406(b) fee awards that have been approved in

this Circuit regularly approximate $800 per hour. See, e.g.,

Sama, 2014 WL 2921661, at *4 (hourly rate of $785.30); Joslyn v.

Barnhart, 389 F. Supp. 2d 454, 455-57 (W.D.N.Y. 2005) (hourly

rate of $891.61); Destefano v. Astrue, No. 05CV3534(NGG), 2008

WL 623197, at *6 (E.D.N.Y. Mar. 4, 2008) (hourly rate of

$849.09), report and recommendation adopted, 2008 WL 2039471

(May 9, 2008). While courts in this Circuit proceed with caution

before awarding fees equaling or exceeding $1,000 per hour, such

fees have also been approved. See Torres v. Colvin, No.

11CV5309(JGK), 2014 WL 909765, at *4 (S.D.N.Y. Mar. 6,

2014)(hourly rate of $1,000); Kazanjian v. Astrue, No.

09CV3678(BMC), 2011 WL 2847439, at *2 (E.D.N.Y. July 15, 2011)

(hourly rate of $2,100.00).

     Here, the Court has already concluded that “the transcript

in this case was comprised of 1586 pages, and thus was

                                6
relatively long. Further, plaintiff’s counsel submitted a

thorough and well-reasoned brief. Finally, counsel did not

represent plaintiff during the administrative proceedings, and

thus was required to familiarize herself with the record prior

to briefing.” Doc. #24. Using an hourly rate of $800 would

equate to 28.4 hours of work. When determining if a fee award

would result in a windfall, the Court considers not only the

hours actually worked, but the number of hours that could be

expected to be spent on the tasks performed. To consider only

the hours worked would be to penalize counsel for efficiency and

experience. See Torres v. Colvin, No. 11CV5309(JGK), 2014 WL

909765, at *5 (S.D.N.Y. Mar. 6, 2014); Maier v. Apfel, No.

95CV9264(JGK), 1998 WL 401536, at *2 (S.D.N.Y. July 17, 1998)

    The Court finds that 28.4 hours for the review of over 1500

pages of records and the production of 39 pages of persuasive,

“well reasoned[,]” Doc. #24, briefing and a condensed statement

of facts is well within reasonable limits. Even if plaintiff’s

counsel had been able to complete this work in in less time, to

deny this award of fees would be to penalize counsel’s

efficiency when the fee award is viewed in light of other awards

within this circuit.   Accordingly, the Court finds that the fee

requested pursuant to section 406(b) is reasonable under the

circumstances and would not be a windfall to plaintiff’s

counsel.

                                7
         The requested attorney’s fees in the amount of $22,734.00

  will be awarded to plaintiff’s counsel. However, as acknowledged

  by plaintiff’s counsel, she must return to plaintiff the

  $7,200.00 previously awarded by the Court under the EAJA. See

  Doc. #25 at 2; Doc. #25-3 at 1; see also Gisbrecht, 535 U.S. at

  796.

IV.   Conclusion

         For the reasons set forth herein, plaintiff’s Motion for

  Attorney’s Fees Pursuant to 42 U.S.C. §406(b)(1) [Doc. #25] is

  GRANTED. Plaintiff’s counsel is entitled to attorney’s fees in

  the amount of $22,734.00. Upon receipt of this award, Attorney

  Merritt is ordered to refund to plaintiff the amount of

  $7,200.00.

         SO ORDERED at New Haven, Connecticut this 4th day of

  December, 2018.


                                      _/s/ ________________
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                                    8
